35 F.3d 578
Brooks (John Wesley, Mary), as Next Friend and NaturalGuardian to Benton (Dorothy), Williams (Jackie), Brooks(Marquetta), Stevens (Willie Charles), Glover (Janet), asNext Friend and Natural Guardian to Glover (James), Brooks(Twana), Williams (Dorothy), as Next Friend and NaturalGuardian to Williams (Robin Michelle)v.Doe (John), Police Officer of Covington Poice Department,Doe (John), Member of Covington/Newton County SwatTeam, Moody (Bob), Sheriff for City ofCovington Police
NO. 93-8414
United States Court of Appeals,Eleventh Circuit.
Aug 26, 1994
N.D.Ga., 25
F.3d 1061

1
DENIALS OF REHEARING EN BANC.